      Case 1:19-cv-03083-JTR          ECF No. 16   filed 04/30/20   PageID.854 Page 1 of 13




 1
 2
 3
 4                                                                                   FILED IN THE
                                                                                 U.S. DISTRICT COURT
                                                                           EASTERN DISTRICT OF WASHINGTON
 5
 6                                UNITED STATES DISTRICT COURT              Apr 30, 2020
                                                                                SEAN F. MCAVOY, CLERK

 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   MARY D.,                                          No. 1:19-CV-03083-JTR
10
                       Plaintiff,                      ORDER GRANTING, IN PART,
11                                                     PLAINTIFF’S MOTION FOR
12                           v.                        SUMMARY JUDGMENT AND
                                                       REMANDING FOR ADDITIONAL
13   ANDREW M. SAUL,                                   PROCEEDINGS
14   COMMISSIONER OF SOCIAL
     SECURITY,1
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 13, 14. Attorney D. James Tree represents Mary D. (Plaintiff); Special
19
     Assistant United States Attorney Sarah Elizabeth Moum represents the
20
     Commissioner of Social Security (Defendant). The parties have consented to
21
     proceed before a magistrate judge. ECF No. 7. After reviewing the administrative
22
     record and the briefs filed by the parties, the Court GRANTS, IN PART,
23
     Plaintiff’s Motion for Summary Judgment; DENIES Defendant’s Motion for
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 1
      Case 1:19-cv-03083-JTR     ECF No. 16    filed 04/30/20   PageID.855 Page 2 of 13




 1   Summary Judgment; and REMANDS the matter to the Commissioner for
 2   additional proceedings pursuant to 42 U.S.C. § 405(g).
 3                                    JURISDICTION
 4         Plaintiff filed applications for Disability Insurance Benefits and
 5   Supplemental Security Income on August 24, 2015, alleging disability since June
 6   30, 2014, due to breast cancer, diabetes, and high blood pressure. Tr. 107. The
 7   applications were denied initially and upon reconsideration. Tr. 163-66, 171-89.
 8   Administrative Law Judge (ALJ) Keith Allred held a hearing on August 8, 2017,
 9   Tr. 47-68, and issued an unfavorable decision on March 27, 2018, Tr. 15-32.
10   Plaintiff requested review from the Appeals Council. Tr. 246-49. The Appeals
11   Council denied Plaintiff’s request for review on February 21, 2019. Tr. 1-5. The
12   ALJ’s March 2018 decision thus became the final decision of the Commissioner,
13   which is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff
14   filed this action for judicial review on April 24, 2019. ECF No. 1.
15                               STATEMENT OF FACTS
16         Plaintiff was born in 1964 and was 49 years old as of her alleged onset date.
17   She has a high school education and her work history was primarily in casino
18   cashiering and deli work. Tr. 60-61, 365. She has had three rounds of breast
19   cancer, in 1997, 2011, and 2015, resulting in double mastectomies. Tr. 588.
20   Sometime after the second round of breast cancer treatments, she developed mild
21   persistent dizziness. Tr. 455, 469. In 2014, this worsened into more severe spells
22   of vertigo causing her to have difficulty walking. Id. She was laid off from her job
23   after having trouble performing her duties. Tr. 470. During chemotherapy for her
24   third bout of breast cancer, she continued to report vertigo as her primary problem.
25   Tr. 590, 592.
26                              STANDARD OF REVIEW
27         The ALJ is responsible for determining credibility, resolving conflicts in
28   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 2
      Case 1:19-cv-03083-JTR      ECF No. 16     filed 04/30/20   PageID.856 Page 3 of 13




 1   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 2   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 3   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 4   only if it is not supported by substantial evidence or if it is based on legal error.
 5   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 6   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 7   1098. Put another way, substantial evidence is such relevant evidence as a
 8   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 9   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
10   rational interpretation, the Court may not substitute its judgment for that of the
11   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
12   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
13   administrative findings, or if conflicting evidence supports a finding of either
14   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
15   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
16   supported by substantial evidence will be set aside if the proper legal standards
17   were not applied in weighing the evidence and making the decision. Brawner v.
18   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
19                       SEQUENTIAL EVALUATION PROCESS
20         The Commissioner has established a five-step sequential evaluation process
21   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
22   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
23   four, the burden of proof rests upon the claimant to establish a prima facie case of
24   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
25   met once a claimant establishes that a physical or mental impairment prevents the
26   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
27   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
28   to step five, and the burden shifts to the Commissioner to show (1) the claimant


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 3
      Case 1:19-cv-03083-JTR      ECF No. 16    filed 04/30/20   PageID.857 Page 4 of 13




 1   can make an adjustment to other work; and (2) the claimant can perform specific
 2   jobs that exist in the national economy. Batson v. Commissioner of Social Sec.
 3   Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make an
 4   adjustment to other work in the national economy, the claimant will be found
 5   disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 6                            ADMINISTRATIVE DECISION
 7         On March 27, 2018, the ALJ issued a decision finding Plaintiff was not
 8   disabled as defined in the Social Security Act.
 9         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
10   activity since the alleged onset date. Tr. 18.
11         At step two, the ALJ determined Plaintiff had the following severe
12   impairments: benign positional vertigo and disequilibrium; essential hypertension;
13   recurrent breast cancer; osteopenia with recent progression to osteoporosis;
14   borderline obesity; and type II diabetes mellitus. Id.
15         At step three, the ALJ found Plaintiff did not have an impairment or
16   combination of impairments that met or medically equaled the severity of one of
17   the listed impairments. Tr. 20-21.
18         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
19   she could perform light exertion level work with the following limitations:
20
           She can lift and carry 20 lbs. occasionally and 10 lbs. frequently; sit
21         six hours in an eight-hour workday; and stand and walk six hours in
22         an eight-hour workday with normal rest breaks. She can occasionally
           climb ramps and stairs, balance, stoop/bend, squat, kneel, and crouch.
23         She can never crawl or climb ladders, ropes, or scaffolds. She can
24         have no exposure to hazards such as unprotected heights or moving
           machinery. She can have occasional exposure to gases, dust, and
25
           other pulmonary irritants.
26   Tr. 21.
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 4
      Case 1:19-cv-03083-JTR     ECF No. 16     filed 04/30/20   PageID.858 Page 5 of 13




 1         At step four, the ALJ found Plaintiff was capable of performing her past
 2   relevant work as a deli clerk. Tr. 29.
 3         The ALJ thus concluded Plaintiff was not under a disability within the
 4   meaning of the Social Security Act at any time from the alleged onset date, June
 5   30, 2014, through the date of the decision, March 27, 2018. Tr. 32.
 6                                            ISSUES
 7         The question presented is whether substantial evidence supports the ALJ’s
 8   decision denying benefits and, if so, whether that decision is based on proper legal
 9   standards.
10         Plaintiff contends the ALJ erred by (1) applying the wrong legal standard for
11   evaluating medical opinions; (2) improperly rejecting medical opinions; and (3)
12   improperly discrediting Plaintiff’s symptom testimony.
13                                      DISCUSSION
14   1.    Plaintiff’s subjective statements
15         Plaintiff contends the ALJ erred by improperly rejecting her subjective
16   statements. ECF No. 13 at 15-21.
17          It is the province of the ALJ to make credibility determinations. Andrews v.
18   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
19   supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
20   (9th Cir. 1990). Once the claimant produces medical evidence of an underlying
21   medical impairment, the ALJ may not discredit testimony as to the severity of an
22   impairment merely because it is unsupported by medical evidence. Reddick v.
23   Chater, 157 F.3d 715, 722 (9th Cir. 1998). Absent affirmative evidence of
24   malingering, the ALJ’s reasons for rejecting the claimant’s testimony must be
25   “specific, clear and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir.
26   1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1996). “General findings are
27   insufficient: rather the ALJ must identify what testimony is not credible and what
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 5
      Case 1:19-cv-03083-JTR      ECF No. 16    filed 04/30/20   PageID.859 Page 6 of 13




 1   evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834; Dodrill v.
 2   Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
 3         The ALJ concluded Plaintiff’s medically determinable impairments could
 4   reasonably be expected to cause the alleged symptoms; however, Plaintiff’s
 5   statements concerning the intensity, persistence and limiting effects of those
 6   symptoms were not entirely consistent with the medical evidence and other
 7   evidence in the record “for the reasons explained in this decision.” Tr. 29. The
 8   ALJ did not offer any specific explanation for this finding, other than to note
 9   Plaintiff was “working full time without apparent difficulty until a supervisor
10   noticed her stumble or swoon,” and found it likely she would have been able to
11   continue working had that event not occurred. Id.
12         “[A]n ALJ does not provide specific, clear, and convincing reasons for
13   rejecting a claimant’s testimony by simply reciting the medical evidence in support
14   of his or her residual functional capacity determination. To ensure that our review
15   of the ALJ’s credibility determination is meaningful, and that the claimant’s
16   testimony is not rejected arbitrarily, we require the ALJ to specify which testimony
17   she finds not credible, and then provide clear and convincing reasons, supported by
18   evidence in the record, to support that credibility determination.” Brown-Hunter v.
19   Colvin, 806 F.3d 487, 489 (9th Cir. 2015). The Ninth Circuit has also held that a
20   “‘vague allegation’ that a claimant’s testimony is ‘not consistent with the objective
21   medical evidence,’ without any ‘specific findings in support’ of that conclusion is
22   insufficient for our review.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d
23   1090, 1103 (9th Cir. 2014) (citing Vasquez v. Astrue, 572 F.3d 582, 592 (9th Cir.
24   2008).
25         The ALJ’s reference to “reasons explained in this decision” is insufficient to
26   meet the specific, clear, and convincing standard required by case law. The ALJ’s
27   only follow up statement after the general assertion was that if Plaintiff’s
28   supervisor had not seen her stumble at work, she likely would have been able to


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 6
      Case 1:19-cv-03083-JTR      ECF No. 16    filed 04/30/20   PageID.860 Page 7 of 13




 1   continue working without apparent difficulty. Tr. 29. The ALJ’s finding on this
 2   point is not supported by the record. Plaintiff had reported difficulty working prior
 3   to that incident. In April 2014 she reported she missed almost the entire previous
 4   month of work due to her dizziness. Tr. 516. In May she reported taking time off
 5   work because of her balance disturbance and being afraid to walk. Tr. 457, 501. In
 6   early June she reported her vertigo bothered her while she was working. Tr. 499.
 7   The ALJ’s assertion that she had been able to work up through the end of June
 8   with no apparent difficulty is not accurate, and the ALJ had no evidence to support
 9   the assertion that she likely would have been able to continue working had she not
10   been noticed.
11         Defendant argues the ALJ sufficiently discredited Plaintiff’s allegations
12   regarding her symptoms at the conclusion of his discussion of the medical
13   evidence relating to vertigo/disequilibrium. ECF No. 14 at 4. Defendant argues
14   the ALJ offered several reasons for discounting Plaintiff’s claims, including her
15   activities, failure to follow up on treatment possibilities, and lack of support from
16   the medical evidence. Id. at 4-7. While it is true that the ALJ mentioned these
17   factors (tr. 25-26), he did not clearly link them to any of Plaintiff’s alleged
18   limitations. The rationale came at the conclusion of a three-page recitation of the
19   medical evidence, with a significant portion of the ALJ’s discussion focusing on
20   pre-alleged onset date evidence. Tr. 23-26.
21         Even if it is presumed that this discussion does constitute an analysis of
22   Plaintiff’s subjective statements, the Court finds the reasons offered do not reach
23   the clear and convincing level. While a claimant’s daily activities may support an
24   adverse credibility finding if the activities contradict her other testimony, Orn v.
25   Astrue, 495 F.3d 625, 639 (9th Cir. 2007), the mere fact that a claimant is capable
26   of performing some basic daily activities does not necessarily detract from her
27   overall credibility. Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014);
28   Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004). The ALJ noted Plaintiff


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 7
      Case 1:19-cv-03083-JTR      ECF No. 16    filed 04/30/20   PageID.861 Page 8 of 13




 1   cares for her elderly father. Tr. 26. However, the record contains no evidence of
 2   what care Plaintiff provided for her father, and indeed reflects Plaintiff’s two
 3   brothers also lived in the home at times. Tr. 600. Furthermore, the Ninth Circuit
 4   has acknowledged “many home activities are not easily transferable to what may
 5   be the more grueling environment of the workplace, where it might be impossible
 6   to periodically rest or take medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th
 7   Cir. 1989). Similarly, the fact that Plaintiff was able to drive on occasion is not
 8   inconsistent with her allegations of bouts of vertigo. The single vacation she took,
 9   while reportedly involving a good deal of walking,2 was an isolated event, and
10   does not indicate an ability to be on her feet consistently for 40 hours a week on an
11   ongoing basis.
12         The ALJ’s implication that Plaintiff had not pursued some line of treatment
13   that could have potentially helped her is not a clear and convincing reason to
14   discount her allegations. Dr. Wright, a consulting ENT, noted blood pressure
15   issues and bradycardia dysrhythmia should be ruled out as sources of Plaintiff’s
16   problem. Tr. 458. Records from earlier that year indicate Plaintiff having blood
17   pressure checks and restarting her blood pressure medication. Tr. 455, 521. The
18   record contains no further discussion of specific testing for bradycardia, but
19   Plaintiff’s treating doctor’s records contain vital signs, including blood pressure
20   and pulse, and the records note hypertension as an active diagnosis. Tr. 476, 481,
21   486, 488, 498-99, 501, 506. Presumably, if these readings were abnormal in some
22   way or further treatment for her hypertension was warranted, her treating doctor
23   would have identified this as an avenue of investigation. There is nothing in the
24   recommendation to rule out testing for bradycardia that inherently undermines
25   Plaintiff’s complaints.
26
27         2
               The record does not indicate what Plaintiff meant by walking “a lot” on
28   vacation. Tr. 600.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 8
      Case 1:19-cv-03083-JTR      ECF No. 16    filed 04/30/20   PageID.862 Page 9 of 13




 1         Finally, Defendant argues the ALJ pointed to normal clinical findings in
 2   discounting Plaintiff’s allegations, including her stable, non-ataxic gait, intact
 3   motor strength, and ability to climb on the exam table independently. ECF No. 14
 4   at 7-8. Because none of the ALJ’s other reasons satisfy the clear and convincing
 5   standard, a lack of support from the medical records alone is an insufficient basis.
 6   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).
 7   2.    Medical opinion evidence
 8         Plaintiff argues the ALJ erred by improperly assessing the medical opinion
 9   evidence, specifically by applying the wrong legal standard, giving insufficient
10   reasons for rejecting some opinions, and failing to address one opinion from
11   Plaintiff’s treating doctor. ECF No. 13 at 5-15.
12         When an examining physician’s opinion is contradicted by another
13   physician, the ALJ is required to provide “specific and legitimate reasons” to reject
14   the opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific
15   and legitimate standard can be met by the ALJ setting out a detailed and thorough
16   summary of the facts and conflicting clinical evidence, stating his interpretation
17   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
18   1989). The ALJ is required to do more than offer his conclusions, he “must set
19   forth his interpretations and explain why they, rather than the doctors’, are
20   correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
21         In evaluating the weight owed to various opinions, the ALJ considers a
22   number of factors, including the nature of the treatment relationship, the
23   supportability and consistency of the opinion with other evidence, the
24   specialization of the source, and other factors, such as the source’s understanding
25   of disability programs and their familiarity with the claimant’s record. 20 C.F.R.
26   §§ 404.1527(c); 416.927(c). Generally, an ALJ will give more weight to the
27   opinion of a source who has examined and treated the claimant. 20 C.F.R. §§
28   404.1527(c)(2); 416.927(c)(2). If a treating source opinion is “well-supported by


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 9
      Case 1:19-cv-03083-JTR     ECF No. 16    filed 04/30/20   PageID.863 Page 10 of 13




 1   medically acceptable clinical and laboratory diagnostic techniques and is not
 2   inconsistent with the other substantial evidence in [the] case record,” it will be
 3   given controlling weight. Id.
 4         a. ALJ’s statement of the Law
 5         Plaintiff alleges the ALJ mis-applied the legal standard for evaluating
 6   treating source opinions, in that he indicated the statutory factors in 20 C.F.R. §
 7   404.1527(c) were a part of the analysis as to whether a treating source opinion is
 8   due controlling weight, as opposed to factors to be considered once it had been
 9   determined that an opinion was not due controlling weight. ECF No. 13 at 5-9.
10         The Court finds no error in the ALJ’s statement of the law. He discussed the
11   various factors to be assessed in determining the weight due to various opinions
12   and cited the appropriate regulations and rulings. Tr. 27. Any conflation of the
13   order factors are to be considered by the ALJ is harmless; the ALJ’s discussion of
14   the evidence and rationale for the weight given to the various opinions is the
15   operative issue to be resolved.
16         b. Medical Opinions
17         Plaintiff argues the ALJ gave insufficient reasons for rejecting the medical
18   source opinions from Dr. Hocson and the state reviewing doctors and failed to
19   discuss Dr. Hocson’s 2016 opinion. ECF No. 13 at 9-15. Defendant asserts the
20   ALJ gave sufficient reasons for rejecting the medical opinions and argues any error
21   in failing to discuss the 2016 opinion was harmless, as it largely paralleled the
22   other opinions. ECF No. 14 at 8-13.
23         Dr. Hocson completed Physical Function Evaluation forms for DSHS in
24   2014, 2015, and 2016. Tr. 478-80, 686-88, 713-15. In each opinion he noted
25   Plaintiff’s primary problem was persistent vertigo, and that she had marked or
26   moderate limitations in performing some work-related functions. Tr. 479, 687,
27   714. In 2014 and 2016 he concluded she was capable of no more than sedentary
28   work. Tr. 688, 715. In 2015 he noted she was currently undergoing treatment for


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 10
      Case 1:19-cv-03083-JTR      ECF No. 16    filed 04/30/20   PageID.864 Page 11 of 13




 1   breast cancer and had additional moderate limitations in lifting and pulling and was
 2   incapable of even sedentary work. Tr. 479-80.
 3         The ALJ gave the first two opinions limited weight. The ALJ reasoned
 4   Plaintiff’s vertigo was not apparent on objective testing and did not seem to impair
 5   her on clinical exams. Tr. 28. He further noted Plaintiff was able to take care of
 6   her elderly father and go on vacation and had been able to work full time “after the
 7   alleged onset date of 2012.” Id. With respect to the 2015 opinion, he pointed out
 8   the form was completed while Plaintiff was undergoing cancer treatments, and that
 9   more recent notes did not suggest significant ongoing symptoms. Id. The ALJ did
10   not acknowledge or discuss the 2016 opinion. He gave little weight to the DSHS
11   opinions “for the same reasons as discussed with regard to Dr. Hocson.” Tr. 28.
12         The ALJ did not provide specific and legitimate reasons for rejecting Dr.
13   Hocson’s opinions. As discussed above, the record contains no evidence as to
14   Plaintiff’s caretaking responsibilities for her father. Similarly, the record contains
15   very little information about Plaintiff’s single vacation, and how much walking she
16   engaged in while on the trip. Tr. 600. As Dr. Hocson was commenting on
17   Plaintiff’s ability to engage in work activities on an ongoing basis, there is no
18   apparent discrepancy with Plaintiff going on one vacation for ten days.
19         The ALJ’s comment that Plaintiff was “able to work full time after her
20   reported alleged onset date of 2012” misconstrues Dr. Hocson’s opinion. In the
21   2014 opinion, in response to the form’s query as to the “reported onset of primary
22   impairment,” Dr. Hocson wrote “late 2012.” Tr. 686. He did not indicate this was
23   the onset of her debilitating limitations, but rather the onset of her vertigo. Id.
24   This is consistent with Plaintiff’s reports that she had been experiencing mild
25
26
27
28


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 11
      Case 1:19-cv-03083-JTR      ECF No. 16    filed 04/30/20   PageID.865 Page 12 of 13




 1   disequilibrium for several years but experienced a worsening that led to her
 2   cessation of work in 2014. Tr. 454, 469.3
 3         Finally, the ALJ’s interpretation of the medical records as unsupportive of
 4   Dr. Hocson’s opinions is not supported by substantial evidence. While the ALJ is
 5   correct that the record often reflects normal objective neurological exams, there are
 6   times when Plaintiff was noted to have an unsteady gait. Tr. 470, 489, 535. The
 7   ALJ is not in a position to make evaluations based on his own lay expectations for
 8   what the medical records should show. See e.g., Morales v. Apfel, 225 F.3d 310,
 9   317-18 (3d. Cir. 2000). In finding there to be insufficient objective indicators, the
10   ALJ effectively implied that Dr. Hocson relied to a large extent on Plaintiff’s self-
11   reports. “An ALJ does not provide clear and convincing reasons for rejecting an
12   examining physician’s opinion by questioning the credibility of the patient’s
13   complaints where the doctor does not discredit those complaints and supports his
14   ultimate opinion with his own observations.” Ryan v. Comm’r of Soc. Sec., 528
15   F.3d 1194, 1199-1200 (9th Cir. 2008). The medical opinion evidence must be
16   reevaluated due to the ALJ’s improper rejection of Plaintiff’s subjective
17   statements.
18         On remand, the ALJ will reconsider all of the opinion evidence, including
19   the 2016 opinion he did not acknowledge and the DSHS opinions that were
20   rejected for the same reasons as Dr. Hocson’s opinions. Tr. 28.
21                                      CONCLUSION
22         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
23   payment of benefits. The Court has the discretion to remand the case for additional
24
25         3
               While the precise date Plaintiff began experiencing vertigo is not clear
26   from these records, and is indicated elsewhere to have been as early as 2009 (tr.
27   478, 713), Plaintiff has only alleged disability on this application since June 30,
28   2014, when she stopped working.


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 12
      Case 1:19-cv-03083-JTR       ECF No. 16   filed 04/30/20   PageID.866 Page 13 of 13




 1   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
 2   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
 3   further administrative proceedings would serve no useful purpose. Id. Remand is
 4   appropriate when additional administrative proceedings could remedy defects.
 5   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
 6   finds that further development is necessary for a proper determination to be made.
 7            The ALJ’s RFC determination is not supported by substantial evidence in
 8   this case and must be reevaluated. On remand, the ALJ shall reevaluate the
 9   medical evidence and Plaintiff’s subjective complaints, formulate a new RFC,
10   obtain supplemental testimony from a vocational expert, if necessary, and take into
11   consideration any other evidence or testimony relevant to Plaintiff’s disability
12   claim.
13            Accordingly, IT IS ORDERED:
14            1.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
15   GRANTED, IN PART.
16            2.    Defendant’s Motion for Summary Judgment, ECF No. 14, is
17   DENIED.
18            3.    The matter is REMANDED to the Commissioner for additional
19   proceedings consistent with this Order.
20            4.    An application for attorney fees may be filed by separate motion.
21            The District Court Executive is directed to file this Order and provide a copy
22   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
23   the file shall be CLOSED.
24            IT IS SO ORDERED.
25            DATED April 30, 2020.
26
                               _____________________________________
27
                                           JOHN T. RODGERS
28                                 UNITED STATES MAGISTRATE JUDGE


     ORDER GRANTING, IN PART, PLAINTIFF’S MOTION . . . - 13
